               Case 3:19-cv-07897-LB Document 61 Filed 03/03/20 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT

 6                           NORTHERN DISTRICT OF CALIFORNIA

 7
       PACIFIC COAST FEDERATION OF                   Case No. 3:19-cv-07897-LB
 8     FISHERMEN’S ASSOCIATIONS, et al.,
 9                                                 [PROPOSED] ORDER GRANTING
                         Plaintiffs,               FEDERAL DEFENDANTS’
10                                                 STIPULATED MOTION FOR
                v.
                                                   ADMINISTRATIVE RELIEF
11
       WILBUR ROSS, et al.,
12
                         Defendants.
13
14
15          Having considered the stipulated motion to appear telephonically, the Court hereby

16   ORDERS that the motion is granted. Parties are to make arrangements through CourtCall.

17
18
19          IT IS SO ORDERED.
20                 March 3, 2020
            Dated:________________                           _____________________________
21                                                          The Honorable Laurel Beeler
                                                            United States Magistrate Judge
22
23
24
25
26
27
28
